Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 12, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.	
Response to Arguments and Amendments
The amendment filed on July 10, 2022 has been entered. Claims 1-21 are pending in the application. Applicant has amended claim 6.
The applicant claims that Turcott does not specifically teach the limitations of  “detecting modulation of the first component of the received signal”, “detecting modulation of the second component of the received signal”, “comparing the modulation of the first component of the received signal and the modulation of the second component of the received signal”, and “determining whether the speech is live speech depending on a result of comparing the modulation of the first component of the received signal and the modulation of the second component of the received signal”. The applicant argues that Turcott does not teach “detecting modulation”. However, the examiner respectfully disagrees with this assertion. The mapping can be found in [0593]: “the actuator signal generator 1876 generates the actuator signals 1818 by modulating the frequency components using the amplitude of each frequency band”. The reference talks about the use of modulation in the actuator signal generator, where the actuator signals are then detected, which implies the detection of modulation. The applicant argues that Turcott does not teach “comparing the modulation of two frequency bands of a sensor signal”. However, the examiner respectfully disagrees with this assertion. The mapping can be found in [0593]: “the actuator signal generator 1876 may increase or decrease the instantaneous frequency of the broadband carrier signals 1828 proportional to the amplitude of each frequency band 1846. The broadband carrier signals 1828 are altered such that the frequency of the broadband carrier signals 1828 varies in line with the variations in amplitude of each frequency band 1846”. The actuator signal generator talks about increasing and decreasing frequency based on the change in amplitude, which implies the comparison of modulation.
The applicant claims that Sharma does not specifically teach the limitations of “detecting whether the speech is live speech”. However, the examiner respectfully disagrees with this assertion. The mapping can be found in Col 14, Rows 61-63: “an ASR system 20 to detect whether a particular user has transmitted live Speech Over a known communications channel”. The mapping states an ASR system that detects whether a user has transmitted live speech.
Hence, the applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turcott (U.S. Publication No. 20180301140) in view of Sharma (U.S. Patent No. 6480825).
Regarding claim 1, Turcott discloses a method of detecting live speech, the method comprising ([0014] - a haptic communication system):
receiving a signal containing speech ([0014] - receive speech sounds);
obtaining a first component of the received signal in a first frequency band, wherein the first frequency band includes audio frequencies (Figure 18C – Frequency Bands 1846, [0160] - the speech subcomponents are frequencies of the speech signals, the instantaneous power in each frequency band determines the amplitude of respective actuators);
obtaining a second component of the received signal in a second frequency band higher than said first frequency band (Figure 18C – Frequency Bands 1846, [0160] - the speech subcomponents are frequencies of the speech signals, the instantaneous power in each frequency band determines the amplitude of respective actuators);
detecting modulation of the first component of the received signal ([0593] - the actuator signal generator 1876 generates the actuator signals 1818 by modulating the frequency components using the amplitude of each frequency band);
detecting modulation of the second component of the received signal ([0593] - the actuator signal generator 1876 generates the actuator signals 1818 by modulating the frequency components using the amplitude of each frequency band);
comparing the modulation of the first component of the received signal and the modulation of the second component of the received signal ([0593] - the actuator signal generator 1876 may increase or decrease the instantaneous frequency of the broadband carrier signals 1828 proportional to the amplitude of each frequency band 1846. The broadband carrier signals 1828 are altered such that the frequency of the broadband carrier signals 1828 varies in line with the variations in amplitude of each frequency band 1846);
and depending on a result of comparing the modulation of the first component of the received signal and the modulation of the second component of the received signal ([0519] - Carrier signals having a periodic waveform are generated and altered using the changes in amplitude of the speech signals to create actuator signals to convey a representation of the temporal envelope to cutaneous actuators. [0593] - the actuator signal generator 1876 generates the actuator signals 1818 by modulating the frequency components using the amplitude of each frequency band).
However, Turcott does not disclose determining whether the speech is live speech.
Sharma does teach determining whether the speech is live speech (Col 14, Rows 61-63 - an ASR system 20 to detect whether a particular user has transmitted live Speech Over a known communications channel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed application to have modified Turcott to incorporate the teachings of Sharma in order to implement determining whether the speech is live speech. Doing so prevents fraudulent access to such systems using a recorded voice of an authorized user (Col 3, Rows 1-3).
Regarding claim 2, Turcott discloses a method, wherein obtaining the first component of the received signal comprises low-pass filtering the received signal ([0537] - the low pass filter 1752 may also directly receive the speech signals 1706 and transmit low frequency components 1756 of the speech signals).
Regarding claim 3, Turcott discloses a method, wherein obtaining the second component of the received signal comprises high pass filtering the received signal ([0538] - the high pass filter 1758 receives the speech signals 1706 and transmits the high frequency components 1768).
Regarding claim 4, Turcott discloses a method, wherein the second frequency band includes ultrasound frequencies ([0118] - airborne ultrasound transducers may be used as a haptic sensor).
Regarding claim 5, Turcott discloses a method, wherein detecting modulation of the first component of the received signal comprises:
detecting a first envelope of the first component of the received signal ([0014] - An envelope encoder is operably coupled to the speech signal generator to extract a temporal envelope from the speech signals);
and detecting components of the first envelope ([0014] - The temporal envelope represents changes in amplitude of the speech signals. Carrier signals having a periodic waveform are generated. Actuator signals are generated by encoding the changes in the amplitude of the speech signals from the temporal envelope into the carrier signals).
Regarding claim 6, Turcott discloses a method, wherein detecting modulation of the second component of the received signal comprises:
detecting a second envelope of the second component of the received signal ([0014] - An envelope encoder is operably coupled to the speech signal generator to extract a temporal envelope from the speech signals);
and detecting components of the second envelope ([0014] - The temporal envelope represents changes in amplitude of the speech signals. Carrier signals having a periodic waveform are generated. Actuator signals are generated by encoding the changes in the amplitude of the speech signals from the temporal envelope into the carrier signals).
Regarding claim 7, Turcott discloses a method, comprising detecting modulation of the first component of the received signal and the second component of the received signal in a frequency band corresponding to a speech articulation rate ([0062] - mapping between the location, duration, and type of the haptic outputs corresponding to each consonant phoneme and the manner of articulation and place of articulation of each consonant phoneme).
Regarding claim 8, Turcott discloses a method, wherein the speech articulation frequency band comprises frequencies below 18 Hz ([0062] - mapping between the location, duration, and type of the haptic outputs corresponding to each consonant phoneme and the manner of articulation and place of articulation of each consonant phoneme [0441] - The parameters of the haptic sensations may be examined across a broad spectrum of frequency and amplitude. In some embodiments, frequencies of vibration in the 5-40 Hz range and amplitudes of up to 20 times that of the human sensitivity threshold).
Regarding claim 9, Turcott discloses a method, wherein the speech articulation frequency band comprises frequencies in the range of 5-15 Hz ([0062] - mapping between the location, duration, and type of the haptic outputs corresponding to each consonant phoneme and the manner of articulation and place of articulation of each consonant phoneme [0441] - The parameters of the haptic sensations may be examined across a broad spectrum of frequency and amplitude. In some embodiments, frequencies of vibration in the 5-40 Hz range and amplitudes of up to 20 times that of the human sensitivity threshold).
Regarding claim 10, Turcott discloses a method, wherein comparing the modulation of the first component of the received signal and the modulation of the second component of the received signal comprises:
obtaining a first parameter relating to an amount of modulation of the first component of the received signal ([0593] - the actuator signal generator 1876 generates the actuator signals 1818 by modulating the frequency components using the amplitude of each frequency band);
and obtaining a second parameter relating to an amount of modulation of the second component of the received signal ([0593] - the actuator signal generator 1876 generates the actuator signals 1818 by modulating the frequency components using the amplitude of each frequency band);
and wherein determining if the modulation of the first component of the received signal differs from the modulation of the second component of the received signal comprises ([0359] - Over the range of input frequencies 1288, a human detection threshold curve is thus generated. The inverse of this curve is then used as the calibration data 1220 and is the one shown in FIG. 12F. In other words, the subjective magnitude is the inverse of the detection threshold for the cutaneous actuator over the range of input frequencies):
determining that the speech may not be live speech if the first parameter exceeds a first threshold, and the second parameter does not exceed a second threshold ([0359] - Over the range of input frequencies 1288, a human detection threshold curve is thus generated. The inverse of this curve is then used as the calibration data 1220 and is the one shown in FIG. 12F. In other words, the subjective magnitude is the inverse of the detection threshold for the cutaneous actuator over the range of input frequencies).
However, Turcott does not disclose determining whether the speech is live speech.
Sharma does teach determining whether the speech is live speech (Col 14, Rows 61-63 - an ASR system 20 to detect whether a particular user has transmitted live Speech Over a known communications channel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed application to have modified Turcott to incorporate the teachings of Sharma in order to implement determining whether the speech is live speech. Doing so prevents fraudulent access to such systems using a recorded voice of an authorized user (Col 3, Rows 1-3).
Regarding claim 11, Turcott discloses a method, wherein comparing the modulation of the first component of the received signal and the modulation of the second component of the received signal comprises:
obtaining a coefficient acting as a measure of similarity between the modulation of the first component of the received signal and the modulation of the second component of the received signal ([0161] - the received signals 216 by phoneme decomposition or Mel frequency cepstral coefficients (MFCC) to transform instantaneous power of frequency bands of the received speech signals. For example, the processor circuit 232 may identify phonemes from the signals 216 by computing the MFCC).
Regarding claim 12, Turcott discloses a method, wherein comparing the modulation of the first component of the received signal and the modulation of the second component of the received signal comprises:
using a neural network to compare a series of samples of the modulation of the first component of the received signal and a series of samples of the modulation of the second component of the received signal (Figure 13D - Generate, using the Neural Network, a Sequence of Haptic Cues Corresponding to the Acoustic Input 1342).
Regarding claim 13, Turcott discloses a method, further comprising:
obtaining a third component of the received signal in a third frequency band higher than said first frequency band (Figure 18C – Frequency Bands 1846, [0160] - the speech subcomponents are frequencies of the speech signals, the instantaneous power in each frequency band determines the amplitude of respective actuators);
detecting modulation of the third component of the received signal ([0593] - the actuator signal generator 1876 generates the actuator signals 1818 by modulating the frequency components using the amplitude of each frequency band);
comparing the modulation of the second component of the received signal and the modulation of the third component of the received signal ([0593] - the actuator signal generator 1876 may increase or decrease the instantaneous frequency of the broadband carrier signals 1828 proportional to the amplitude of each frequency band 1846. The broadband carrier signals 1828 are altered such that the frequency of the broadband carrier signals 1828 varies in line with the variations in amplitude of each frequency band 1846);
and determining a source of the speech based on a result of the comparison of the modulation of the second component of the received signal and the modulation of the third component of the received signal ([0152] - The haptic communication system 300 decomposes speech signals into speech subcomponents and converts the speech subcomponents to distinct haptic symbols mapped to the speech subcomponents. The speech source 318 may process signals from a source (e.g., microphone) to generate speech signals 216. The speech signals 216 may be sent directly to the receiving device 268).
Regarding claim 14, Turcott discloses a method, further comprising:
detecting one or more acoustic classes of the speech in the received signal (Figure 13D - Receive Training Set of Acoustic Signal 1336);
and wherein the steps of comparing the modulation of the first component of the received signal and the modulation of the second component of the received signal; and determining whether the speech is live speech are performed based on the detected one or more acoustic classes of the speech ([0359] - Over the range of input frequencies 1288, a human detection threshold curve is thus generated. The inverse of this curve is then used as the calibration data 1220 and is the one shown in FIG. 12F. In other words, the subjective magnitude is the inverse of the detection threshold for the cutaneous actuator over the range of input frequencies).
Regarding claim 15, Turcott discloses the method, wherein the one or more acoustic classes comprise unvoiced speech and/or voiced speech ([0120] - cutaneous actuators 108 may be one or more of voice coils , linear resonant actuators (LRAS), eccentric rotating mass actuators, piezoelectric actuators, electroactive polymer actuators, shape memory alloy actuators, pneumatic actuators, microfluidic actuators, and acoustic metasurface actuators).
Regarding claim 16, Turcott discloses a system for detecting live speech, wherein the system is configured to perform a method comprising (Figure 2 – Haptic Communication System 200):
receiving a signal containing speech ([0014] - receive speech sounds);
obtaining a first component of the received signal in a first frequency band, wherein the first frequency band includes audio frequencies (Figure 18C – Frequency Bands 1846, [0160] - the speech subcomponents are frequencies of the speech signals, the instantaneous power in each frequency band determines the amplitude of respective actuators);
obtaining a second component of the received signal in a second frequency band higher than said first frequency band (Figure 18C – Frequency Bands 1846, [0160] - the speech subcomponents are frequencies of the speech signals, the instantaneous power in each frequency band determines the amplitude of respective actuators);
detecting modulation of the first component of the received signal ([0593] - the actuator signal generator 1876 generates the actuator signals 1818 by modulating the frequency components using the amplitude of each frequency band);
detecting modulation of the second component of the received signal ([0593] - the actuator signal generator 1876 generates the actuator signals 1818 by modulating the frequency components using the amplitude of each frequency band);
comparing the modulation of the first component of the received signal and the modulation of the second component of the received signal ([0593] - the actuator signal generator 1876 may increase or decrease the instantaneous frequency of the broadband carrier signals 1828 proportional to the amplitude of each frequency band 1846. The broadband carrier signals 1828 are altered such that the frequency of the broadband carrier signals 1828 varies in line with the variations in amplitude of each frequency band 1846);
and determining whether the speech is live speech, depending on a result of comparing the modulation of the first component of the received signal and the modulation of the second component of the received signal ([0519] - Carrier signals having a periodic waveform are generated and altered using the changes in amplitude of the speech signals to create actuator signals to convey a representation of the temporal envelope to cutaneous actuators. [0593] - the actuator signal generator 1876 generates the actuator signals 1818 by modulating the frequency components using the amplitude of each frequency band).
Regarding claim 17, Turcott discloses a device comprising a system (Figure 16A – Haptic Communication Device 1600).
Regarding claim 18, Turcott discloses a device, wherein the device comprises a mobile telephone, an audio player, a video player, a mobile computing platform, a games device, a remote controller device, a toy, a machine, or a home automation controller or a domestic appliance ([0239] - the speech source may include other voice sources such as a storage medium (e.g., CD or DVD player)).
Regarding claim 19, Turcott discloses a non-transitory computer readable storage medium having computer-executable instructions stored thereon that, when executed by processor circuitry, cause the processor circuitry to perform a method comprising ([0246] - The memory 1013 is a non-transitory computer readable storage medium that stores software modules):
receiving a signal containing speech ([0014] - receive speech sounds);
obtaining a first component of the received signal in a first frequency band, wherein the first frequency band includes audio frequencies (Figure 18C – Frequency Bands 1846, [0160] - the speech subcomponents are frequencies of the speech signals, the instantaneous power in each frequency band determines the amplitude of respective actuators);
obtaining a second component of the received signal in a second frequency band higher than said first frequency band (Figure 18C – Frequency Bands 1846, [0160] - the speech subcomponents are frequencies of the speech signals, the instantaneous power in each frequency band determines the amplitude of respective actuators);
detecting modulation of the first component of the received signal ([0593] - the actuator signal generator 1876 generates the actuator signals 1818 by modulating the frequency components using the amplitude of each frequency band);
detecting modulation of the second component of the received signal ([0593] - the actuator signal generator 1876 generates the actuator signals 1818 by modulating the frequency components using the amplitude of each frequency band);
comparing the modulation of the first component of the received signal and the modulation of the second component of the received signal ([0593] - the actuator signal generator 1876 may increase or decrease the instantaneous frequency of the broadband carrier signals 1828 proportional to the amplitude of each frequency band 1846. The broadband carrier signals 1828 are altered such that the frequency of the broadband carrier signals 1828 varies in line with the variations in amplitude of each frequency band 1846);
and depending on a result of comparing the modulation of the first component of the received signal and the modulation of the second component of the received signal ([0519] - Carrier signals having a periodic waveform are generated and altered using the changes in amplitude of the speech signals to create actuator signals to convey a representation of the temporal envelope to cutaneous actuators. [0593] - the actuator signal generator 1876 generates the actuator signals 1818 by modulating the frequency components using the amplitude of each frequency band).
However, Turcott does not disclose determining whether the speech is live speech.
Sharma does teach determining whether the speech is live speech (Col 14, Rows 61-63 - an ASR system 20 to detect whether a particular user has transmitted live Speech Over a known communications channel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed application to have modified Turcott to incorporate the teachings of Sharma in order to implement determining whether the speech is live speech. Doing so prevents fraudulent access to such systems using a recorded voice of an authorized user (Col 3, Rows 1-3).
Regarding claim 20, Turcott discloses a device comprising a non - transitory computer read able storage medium (Figure 16A – Haptic Communication Device 1600).
Regarding claim 21, Turcott discloses a device, wherein the device comprises a mobile telephone, an audio player, a video player, a mobile computing platform, a games device, a remote controller device, a toy, a machine, or a home automation controller or a domestic appliance ([0239] - the speech source may include other voice sources such as a storage medium (e.g., CD or DVD player)).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Binder (U.S. Publication No. 20130201316) teaches a system and method for server based control. Binder (U.S. Publication No. 20190154439) teaches a method and apparatus for cooperative usage of multiple distance meters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658